EXHIBIT 10.5
 
 
[FORM OF AMENDED AND RESTATED KANEB NOTE]


SECOND AMENDED AND RESTATED PROMISSORY NOTE
CONVERTIBLE INTO COMMON STOCK
OF
WT HOLDINGS CORPORATION


May __, 2006





Due July 20, 2006
$__________



For value received, WT HOLDINGS CORPORATION (formerly Fortune Entertainment
Corporation), a Delaware corporation (the “Maker”), hereby promises to pay
______________ (collectively, with its successors, representatives, and
permitted assigns, the “Holder”), in accordance with the terms hereinafter
provided, the principal amount of $________ together with interest thereon.
 
This Note hereby amends and restates that certain 5% promissory note in the
principal amount of $____ dated November 21, 2005 (“Assumed Note”) issued to
___________ (“Assignor”). This Note is issued in connection with the assignment
of $________ in principal and $_______ in accrued interest under the Assumed
Note from Assignor to Holder. The Maker has delivered this Note to Holder
following the Maker’s receipt of the Assumed Note. This is one of a series of
____ (__) promissory notes issued to the Holder which collectively represent
100% the principal and interest amounts owed under the Assumed Note as of this
date; this note represents ___% of such principal and interest amount.
 
All payments under or pursuant to this Note shall be made in United States
Dollars in immediately available funds to the Holder at the address of the
Holder set forth in Section 4.1 herein. The outstanding principal balance of
this Note shall be due and payable on July 20, 2006 (the “Maturity Date”) or at
such earlier time as provided herein.
 
ARTICLE I  
 
Section 1.1  Debt Assignment. This Note has been executed and delivered in
connection with the assumption of the Assumed Note by Holder from the Assignor.
Maker acknowledges that the amendment and restatement of this Note is a
condition to all such assumptions.
 
Section 1.2  Interest. Beginning on the date of this Note (“Interest
Commencement Date”), the outstanding principal balance of this Note shall bear
interest, in arrears, at a rate per annum equal to five percent (5%), payable in
cash. Interest shall be computed on the basis of a 360-day year of twelve (12)
30-day months and shall accrue commencing on the Interest Commencement Date.
Furthermore, upon the occurrence of an Event of Default (as defined in Section
2.1 hereof), then to the extent permitted by law, the Maker will pay interest to
the Holder, payable on demand, on the outstanding principal balance of the Note
from the date of the Event of Default of the lesser of twenty-five percent (25%)
and the maximum applicable legal rate per annum. 

--------------------------------------------------------------------------------


 
ARTICLE II
EVENTS OF DEFAULT; REMEDIES


Section 2.1  Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:
 
(a)  the Maker shall fail to make the payment of any amount of principal or
interest outstanding on the date such payment is due hereunder; or
 
(b)  the Maker shall fail to (i) timely deliver the shares of common stock upon
conversion of the Note as provided for herein, or (ii) make the payment of any
fees and/or liquidated damages under this Note; or
 
(c)  the Maker shall be in default in the performance or observance of (i) any
material covenant, condition or agreement contained in this Note and such
default is not fully cured within five (5) business days after the occurrence
thereof; or
 
(d)  the Maker shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as amended, the “Bankruptcy Code”) or
under the comparable laws of any jurisdiction, (iv) file a petition seeking to
take advantage of any bankruptcy, insolvency, moratorium, reorganization or
other similar law affecting the enforcement of creditors' rights generally, (v)
acquiesce in writing to any petition filed against it in an involuntary case
under the Bankruptcy Code or under the comparable laws of any jurisdiction, or
(vi) take any action under the laws of any jurisdiction analogous to any of the
foregoing; or
 
(e)  the Maker shall be in breach of or default under the terms, provisions,
conditions or provisions of any other agreement to which the Maker and Holder
are parties including such agreements in existence as of the date hereof and
those agreements executed by the parties hereafter; or
 
(f)  the Maker shall be in default under any other promissory note or any other
payment obligation in whatever form made by the Maker in excess of $2,500; or
 
(g)  a proceeding or case shall be commenced in respect of the Maker, without
its application or consent, in any court of competent jurisdiction, seeking (i)
the liquidation, reorganization, moratorium, dissolution, winding up, or
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of it or of all or any substantial
part of its assets in connection with the liquidation or dissolution of the
Maker or (iii) similar relief in respect of it under any law providing for the
relief of debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of
sixty (60) days or any order for relief shall be entered in an involuntary case
under the Bankruptcy Code or under the comparable laws of any jurisdiction
against the Maker or action under the laws of any jurisdiction analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of sixty (60) days.
2

--------------------------------------------------------------------------------


 
Section 2.2  Remedies Upon An Event of Default. If an Event of Default shall
have occurred and shall be continuing, the Holder of this Note may at any time
at its option, (a) declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, due and payable, and thereupon, the
same shall be accelerated and so due and payable, without presentment, demand,
protest, or notice, all of which are hereby expressly unconditionally and
irrevocably waived by the Maker; (b) demand that the principal amount of this
Note then outstanding and all accrued and unpaid interest thereon shall be
converted into shares of Common Stock at a Conversion Price per share calculated
pursuant to Section 3.1 hereof, or (c) exercise or otherwise enforce any one or
more of the Holder's rights, powers, privileges, remedies and interests under
this Note or applicable law. In addition, the applicable rate of interest shall
be adjusted pursuant to Section 1.2.
 
ARTICLE III
CONVERSION; ANTIDILUTION
 
Section 3.1  Conversion Option. At any time on or after the Issuance Date, this
Note shall be convertible (in whole or in part), at the option of the Holder
(the “Conversion Option”), into such number of fully paid and non-assessable
shares of common stock of the Maker (the “Common Stock”) as is determined by
dividing (x) that portion of the outstanding principal balance and any interest
due under this Note as of the conversion date (the “Conversion Date”) that the
Holder designates as its conversion date in a duly executed written notice of
conversion delivered to the Maker in a form substantially the same as that
attached hereto (the “Conversion Notice”) by (y) the Conversion Price (as
hereinafter defined) then in effect on the Conversion Date, provided, however,
that the Conversion Price shall be subject to adjustment as described in Section
3.5 below. The Holder shall deliver this Note to the Maker at the address set
forth in Section 4.1, at such time that this Note is fully converted. With
respect to partial conversions of this Note, the Maker shall keep written
records of the amount of this Note converted as of each Conversion Date.
 
Section 3.2  Conversion Price. The conversion price (the “Conversion Price”)
shall equal $_________ per share, subject to adjustment as described under
Section 3.5 hereof. Notwithstanding any adjustment hereunder, at no time shall
the Conversion Price be greater than $___________ per share except if it is
adjusted pursuant to Section 3.5 hereof.
 
Section 3.3  Mechanics of Conversion. Not later than three (3) Trading Days
after any Conversion Date, the Maker shall deliver to the Holder by express
courier a certificate or certificates which shall be free of restrictive legends
and trading restrictions representing the number of shares of [Common/Preferred]
Stock being acquired upon the conversion of this Note (the “Delivery Date”).
3

--------------------------------------------------------------------------------


 
Section 3.4  Ownership Cap and Certain Conversion Restrictions. Notwithstanding
anything to the contrary set forth in Section 3 of this Note, at no time may the
Holder convert all or a portion of this Note if the number of shares of Common
Stock to be issued pursuant to such conversion would exceed, when aggregated
with all other shares of Common Stock owned by the Holder at such time, would
result in the Holder beneficially owning (as determined in accordance with
Section 13(d) of the Exchange Act and the rules thereunder) in excess of 4.99%
of the then issued and outstanding shares of Common Stock of the Maker
outstanding at such time; provided, however, that upon the Holder providing the
Maker with a written notice that the Holder wishes to waive Section 3.4 of this
Note with regard to any or all shares of Common Stock issuable upon conversion
of this Note, this Section 3.4 shall be of no force or effect within 61 days of
such notice.
 
Section 3.5  Adjustment of Conversion Price.
 
(a)  The Conversion Price shall be subject to adjustment from time to time as
follows:
 
(i)  Adjustments for Stock Splits and Combinations. If the Maker shall at any
time or from time to time after the Issuance Date effect a stock split or
combination of the outstanding Common Stock, the applicable Conversion Price in
effect immediately prior to the stock split or combination shall be
proportionately decreased or increased, as appropriate.
 
(ii)  Adjustments for Certain Dividends and Distributions. If the Maker shall at
any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in shares of Common Stock, then, and in
each event, the applicable Conversion Price in effect immediately prior to such
event shall be decreased as of the time of such issuance or, in the event such
record date shall have been fixed, as of the close of business on such record
date, by multiplying, the applicable Conversion Price then in effect by a
fraction:
 
(1)     the numerator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date; and
 
(2)     the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution.
 
(iii)    Adjustment for Other Dividends and Distributions. If the Maker shall at
any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the applicable Conversion
Price shall be made and provision shall be made (by adjustments of the
Conversion Price or otherwise) so that the holders of this Note shall receive
upon conversions thereof, in addition to the number of shares of Common Stock
receivable thereon, the number of securities of the Maker which they would have
received had this Note been converted into Common Stock on the date of such
event and had thereafter, during the period from the date of such event to and
including the Conversion Date, retained such securities (together with any
distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section 3.5(a)(iii) with
respect to the rights of the holders of this Note and the Other Notes; provided,
however, that if such record date shall have been fixed and such dividend is not
fully paid or if such distribution is not fully made on the date fixed therefor,
the Conversion Price shall be adjusted pursuant to this paragraph as of the time
of actual payment of such dividends or distributions.
4

--------------------------------------------------------------------------------


 
(iv)     Adjustments for Reclassification, Exchange or Substitution. If the
Common Stock issuable upon conversion of this Note at any time or from time to
time after the Issuance Date shall be changed to the same or different number of
shares of any class or classes of stock, whether by reclassification, exchange,
substitution or otherwise (other than by way of a stock split or combination of
shares or stock dividends provided for in Sections 3.5(a)(i), (ii) and (iii), or
a reorganization, merger, consolidation, or sale of assets provided for in
Section 3.5(a)(v)), then, and in each event, an appropriate revision to the
Conversion Price shall be made and provisions shall be made (by adjustments of
the Conversion Price or otherwise) so that the Holder shall have the right
thereafter to convert this Note into the kind and amount of shares of stock and
other securities receivable upon reclassification, exchange, substitution or
other change, by holders of the number of shares of Common Stock into which such
Note might have been converted immediately prior to such reclassification,
exchange, substitution or other change, all subject to further adjustment as
provided herein.
 
(v)     Adjustments for Reorganization, Merger, Consolidation or Sales
of Assets. If at any time or from time to time after the Issuance Date there
shall be a capital reorganization of the Maker (other than by way of a stock
split or combination of shares or stock dividends or distributions provided for
in Section 3.5(a)(i), (ii) and (iii), or a reclassification, exchange or
substitution of shares provided for in Section 3.5(a)(iv)), or a merger or
consolidation of the Maker with or into another corporation where the holders of
outstanding voting securities prior to such merger or consolidation do not own
over fifty percent (50%) of the outstanding voting securities of the merged or
consolidated entity, immediately after such merger or consolidation, or the sale
of all or substantially all of the Maker's properties or assets to any other
person (a “Corporate Transaction”), then as a part of such Corporate Transaction
an appropriate revision to the Conversion Price shall be made and provision
shall be made (by adjustments of the Conversion Price or otherwise) so that the
Holder shall have the right thereafter to convert such Note into the kind and
amount of shares of stock and other securities or property of the Maker or any
successor corporation resulting from Corporate Transaction. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 3.5(a)(v) with respect to the rights of the Holder after the
Corporate Transaction to the end that the provisions of this Section 3.5(a)(v)
(including any adjustment in the applicable Conversion Price then in effect and
the number of shares of stock or other securities deliverable upon conversion of
this Note and the Other Notes) shall be applied after that event in as nearly an
equivalent manner as may be practicable.
 
(vi)     Adjustments for Issuance of Additional Shares of Common Stock. In the
event the Maker, shall, at any time, from time to time, issue or sell any shares
of additional shares of common stock (otherwise than as provided in the
foregoing subsections (i) through (v) of this Section 3.5(a) or pursuant to
Common Stock Equivalents (hereafter defined) granted or issued prior to the
Issuance Date) (“Additional Shares of Common Stock”), at a price per share less
than the Conversion Price then in effect or without consideration, then the
Conversion Price upon each such issuance shall be adjusted to the price equal to
the consideration per share paid for such Additional Shares of Common Stock.
5

--------------------------------------------------------------------------------


 
(b)  No Impairment. The Maker shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Maker, but will at all times in good
faith, assist in the carrying out of all the provisions of this Section 3.5 and
in the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the Holder against impairment.
 
(c)  Issue Taxes. The Maker shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Maker shall not be obligated to
pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.
 
(d)  Fractional Shares. No fractional shares of Common Stock shall be issued
upon conversion of this Note. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Maker shall pay cash equal to the
product of such fraction multiplied by the average of the closing bid prices of
the Common Stock for the five (5) consecutive Trading Days immediately preceding
the Conversion Date.
 
(e)  Reservation of Common Stock. The Maker shall at all times when this Note
shall be outstanding, reserve and keep available out of its authorized but
unissued Common Stock, such number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of this Note and all interest
accrued thereon; provided that the number of shares of Common Stock so reserved
shall at no time be less than the number of shares of Common Stock for which
this Note and all interest accrued thereon are at any time convertible. The
Maker shall increase the authorized number of shares of Common Stock if at any
time the unissued number of authorized shares shall not be sufficient to satisfy
the Maker’s obligations under this Section 3.5(e).
 
ARTICLE IV
MISCELLANEOUS
 
Section 4.1  Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telex (with correct answer back received),
telecopy or facsimile at the address or facsimile number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.
6

--------------------------------------------------------------------------------


 
Any notice to the Maker shall be sent to:
 
WT Holdings Corporation
Attention: Ke Huang
Room 402-404, 4/F, Allied Kajima Building
138 Gloucester Road
Wanchai, Hong Kong


With a copy to:


Edgar D. Park, Esq.
Richardson & Patel LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, CA 90024
Fax: (310) 208-1154


Any notice to the Holder shall be sent to:
 
_________________________
_________________________
_________________________


Section 4.2  Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of California, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.
 
Section 4.3  Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative. The
Maker acknowledges that a breach by it of its obligations hereunder will cause
irreparable and material harm to the Holder and that the remedy at law for any
such breach may be inadequate. Therefore the Maker agrees that, in the event of
any such breach or threatened breach, the Holder shall be entitled, in addition
to all other available rights and remedies, at law or in equity, to seek and
obtain such equitable relief, including but not limited to an injunction
restraining any such breach or threatened breach, without the necessity of
showing economic loss and without any bond or other security being required.
7

--------------------------------------------------------------------------------


 
Section 4.4  Binding Effect. The obligations of the Maker and the Holder set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.
 
Section 4.5  Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Maker and the Holder.
 
Section 4.6  Consent to Jurisdiction. Each of the Maker and the Holder hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court sitting in the Central District of California and the courts of the State
of California located in Los Angeles county for the purposes of any suit, action
or proceeding arising out of or relating to this Note Each of the Maker and the
Holder hereby agree that the prevailing party in any suit, action or proceeding
arising out of or relating to this Note shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party. EACH PARTY HEREBY WAIVES
TRIAL BY JURY.
 
Section 4.7  Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
Section 4.8  Waivers. Except as otherwise specifically provided herein, the
Maker and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands' and notices in connection with the
delivery, acceptance, performance and enforcement of this Note.
 
Section 4.13    Certain Definitions. For the purposes hereof, the following
terms shall have the following meanings:


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.
 
“Trading Day” means a day in which the Common Stock is traded in the
over-the-counter market, as reported by the NASD OTC Bulletin Board or such
other exchange on which the Common Stock is then traded.






[Signature Page Follows]
8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Maker has executed this Amended and Restated Convertible
Promissory Note as of the day and year first above written.
 

        WT HOLDINGS CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

 
Ke Huang
Chief Executive Officer

   

9

--------------------------------------------------------------------------------






FORM OF
 
NOTICE OF CONVERSION
 
(To be completed and executed by the Holder in order to convert the Note)
 


 
Reference is made to the Amended and Restated Convertible Promissory Note dated
May __, 2006 issued to the undersigned note holder (“Note”). The undersigned
hereby irrevocably elects to convert $ ________________ of the principal amount
and interest of the above Note into shares of Common Stock of WT Holdings
Corporation (the “Maker”) according to the terms and conditions of the Note, as
of the date written below.


Date of Conversion _____________________


Applicable Conversion Price $ ______________


Number of shares of Common Stock
beneficially owned or deemed beneficially
owned by the Holder on the Date of Conversion: ______________________


 
_________________________________
Name of Holder


_________________________________
Authorized Representative


_________________________________
Title


_________________________________
Signature


Address:


____________________________________________________________________


____________________________________________________________________


____________________________________________________________________
 
10

--------------------------------------------------------------------------------


 